Exhibit 10(p)

ONCOR

SALARY DEFERRAL PROGRAM

Effective January 1, 2010



--------------------------------------------------------------------------------

Contents

 

 

Oncor Salary Deferral Program

 

Section 1.    Purpose    1 Section 2.    Definitions    1 Section 3.    Deferral
Eligibility and Participation    6 Section 4.    Election to Defer    6 Section
5.    Matching Awards, Vesting, and Forfeitures    7 Section 6.    Investments
and Earnings    8 Section 7.    Participant Accounts    10 Section 8.   
Distribution of Accounts    10 Section 9.    Certain Elections for Participants
in Prior Plan    14 Section 10.    Nontransferability    14 Section 11.   
Designation of Beneficiaries    14 Section 12.    Rights of Participants    15
Section 13.    Administration    15 Section 14.    Amendment or Termination of
the Plan    15 Section 15.    Corporate Changes    16 Section 16.   
Requirements of Law    17 Section 17.    Withholding Taxes    17 Section 18.   
Investment and Funding    17

 

i



--------------------------------------------------------------------------------

ONCOR SALARY DEFERRAL PROGRAM

(Effective January 1, 2010)

Section 1. Purpose

1.1 Purpose. The Oncor Salary Deferral Program (the “Plan”) is hereby
established effective as of January 1, 2010. The Plan is being established as a
spin-off of the EFH Salary Deferral Program (“Prior Plan”), which was originally
effective April 1, 1991. The Plan, therefore, will assume, and provide for the
satisfaction of benefit liabilities accrued under, the Prior Plan as of
December 31, 2009, with respect to certain employees of the Company.

The primary purpose of the Plan is to provide a mechanism for certain key
employees of Participating Employers to defer a portion of their Salary and
Bonus, to motivate key employees, and to recognize the contributions of such
employees to the Company as the Plan sponsor. The Plan is designed as an
unfunded arrangement maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
determined under the provisions of Section 201(2) of the Employee Retirement
Income Security Act of 1974.

Section 2. Definitions

2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

(a) “Account” means the individual account maintained by the Company for each
Participant for recording amounts transferred to this Plan from the Prior Plan,
as well as deferrals of Salary and Bonus made by each Participant under this
Plan, Matching Awards made on behalf of each Participant in the Plan and/or
Prior Plan, and earnings on such Amounts.

(b) “Adjustment Date” means the last day of each calendar quarter and such other
dates as the Committee in its discretion may prescribe.

(c) “Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

(d) “Board of Directors” means the Board of Directors of the Company.

(e) “Bonus” means the cash portion of any future bonus or incentive award paid
by a Participating Employer to a Participant with respect to services to be
performed by a Participant during a Plan Year under an incentive plan adopted by
such Participating Employer.

(f) “Business Unit” means a subsidiary, division or operating unit of the
Company designated by the Chief Executive of the Company which will focus on its
own unique products, services and markets.

 

1



--------------------------------------------------------------------------------

(g) “Cause” means the willful and intentional failure to perform one’s duties to
the Company or its subsidiaries, affiliates or Business Units, the breach of a
fiduciary duty owed by the Participant to the Company, its subsidiaries,
affiliates or their equity holders, or the commission of a felony or a crime
involving moral turpitude, if perpetrated against the interests of the Company
or its members.

(h) “Change in Control” means, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of EFH Corp., Oncor Holdings or Oncor to a person (or group of persons
acting in concert) who is not an Affiliate of any member of the Sponsor Group;
(ii) a merger, recapitalization or other sale by EFH Corp., any member of the
Sponsor Group or their Affiliates, to a person (or group of persons acting in
concert) of EFH Common Stock that results in more than 50% of the EFH Common
Stock (or any resulting company after a merger) being held by a person (or group
of persons acting in concert) that does not include any member of the Sponsor
Group or any of their respective Affiliates; or (iii) a merger, recapitalization
or other sale of EFH Common Stock by EFH Corp., any member of the Sponsor Group
or their Affiliates, after which the Sponsor Group owns less than 20% of the EFH
Common Stock, and has the ability to appoint less than a majority of the
directors to the board of directors of EFH Corp. (or of any resulting company
after a merger); and with respect to any of the events described in clauses
(i) and (ii) above, such event results in any person (or group of persons acting
in concert) gaining control of more seats on the board of directors of EFH Corp.
than the Sponsor Group; provided however, that not withstanding the foregoing,
(x) clause (i) above shall be deemed not to include any reference to EFH Corp.,
and clauses (ii) and (iii) shall not apply, in each case, for purposes of
interpreting the termination or applicability of any puts, calls or release from
transfer restrictions upon Transfers of Oncor Units or equity units of Oncor
Holdings, (y) clause (i) above shall be deemed not to include any reference to
Oncor Holdings for purposes of interpreting the termination or applicability of
any puts, calls or release from transfer restrictions upon Transfers of Oncor
Units and (z) clause (i) above shall be deemed not to include any reference to
Oncor for the purposes of interpreting the termination or applicability of any
puts, calls or release from transfer restrictions upon Transfer of equity units
of Oncor Holdings.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Committee” means the Plans Administrative Committee whose members are
appointed from time to time by the Board of Directors or the Chief Executive of
the Company.

(k) “Company” means Oncor Electric Delivery Company LLC, its successors and
assigns.

(l) “Deferral” means the deferral of Salary or Bonus under this Plan as provided
for in Section 4 hereof.

(m) “Deferral Period” means the period of deferral, beginning with the first day
of the applicable Plan Year, which shall be seven years for the Seven Year
Option and which

 

2



--------------------------------------------------------------------------------

shall be the period ending with Retirement for the Retirement Option (or six
months thereafter with respect to specified employees as provided under
Section 8.3). Notwithstanding the foregoing, the Deferral Period shall end on
the date of death, Disability, or Separation from Service (or six months
thereafter with respect to specified employees as provided under Section 8.3)
and, to the extent that amounts otherwise eligible for distribution under this
Plan combined with the Participant’s other remuneration exceeds the Applicable
Employee Remuneration for such year, the Deferral Period for such excess amount
shall end with Retirement or such earlier date as of which such amounts, or any
part thereof, combined with other remuneration does not exceed the Applicable
Employee Remuneration. For purposes of this definition, “Applicable Employee
Remuneration” means applicable employee remuneration as that term is defined in
Section 162(m), or any successor provision, of the Code. Transition Provision:
Notwithstanding any other provisions contained herein, the Deferral Period for
amounts subject to an Election made for periods prior to April 1, 1998, shall be
the Deferral Period applicable at the time of the Election.

(n) “Disability” means a medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than 12 months,
as a result of which the Participant is entitled to receive, and has been
receiving for a period of not less than three months, income replacement
benefits under one or more plans of the Company.

(o) “Early Retirement” means Retirement at age fifty-five or later but prior to
Normal Retirement.

(p) “EFH” means Energy Future Holdings Corp.

(q) “Eligible Employee” means an employee of a Participating Employer whose
Salary, as of October 1 of the previous year, meets or exceeds a threshold
Salary level (which shall not be less than $100,000) and/or other criteria
established by the Plan Administrator for each Plan Year based on such factors
as the Plan Administrator deems appropriate.

(r) “Matching Award” means contributions made by the Participating Employers
pursuant to Section 5.1 herein.

(s) “Normal Retirement” means Retirement at age sixty-two or later.

(t) “Oncor Management Units” shall mean non-voting Class B membership interests
in the Company, as more fully defined in the Limited Liability Company Agreement
of Oncor Management Investment LLC, as designated by the Plan Administrator as a
deemed investment to be made available to certain Participants pursuant to the
provisions of Section 6.4 of the Plan.

(u) “Oncor Management Unit Purchase Date” means the closing date of the minority
sale of outstanding membership interests in EFH to Texas Transmission Investment
LLC pursuant to the Contribution and Subscription Agreement, dated as of
August 12, 2008.

 

3



--------------------------------------------------------------------------------

(v) “Oncor Management Stock Fund Account” shall mean the notional subaccount
established on behalf of a Participant with respect to the portion of such
Participant’s Account as is designated pursuant to Section 6.4 to be deemed
invested in Oncor Management Units.

(w) “Oncor Management Stock Fund Account Distribution Event” shall mean the
earliest to occur of any of the following change in control events: (i) any one
person, or more than one person acting as a group (as determined in accordance
with Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) (a “Person”), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets of EFH that have a total
gross fair market value of 90 percent or more of the gross fair market value of
all the assets of EFH immediately before such acquisition or acquisitions
(subject, however, to the limitations of Treasury Regulation
Section 1.409A-3(i)(5)(vii)(B)); (ii) any Person acquires ownership of capital
stock of EFH that, together with stock held by such Person, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of EFH; (iii) a majority of members of the EFH’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the EFH’s Board of Directors
before the date of the appointment or election; or (iv) a Person acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets of the Company that have a total
gross fair market value of 90 percent or more of the gross fair market value of
all the assets of the Company immediately before such acquisition or
acquisitions (subject, however, to the limitations of Treasury Regulation
Section 1.409A-3(i)(5)(vii)(B)); provided, however, that in the case of clauses
(i), (ii) and (iv), an Oncor Management Stock Fund Account Distribution Event
shall not be deemed to occur unless such event results in such Person gaining
control of more seats on the Board of EFH or the Company (as applicable) than
the Sponsor Group.

(x) “Oncor Stockholder Agreements” shall mean the such agreements as may be
entered into from time to time between Texas Energy Future Holdings Limited
Partnership, the Company and/or Oncor Management Investment LLC, and various
Participants who are employed by the Company, governing or otherwise relating to
investments in Oncor Management Units, certain stock appreciation rights and
derivative investments thereof.

(y) “Participant” means an Eligible Employee who elects to participate in the
Plan and whose Account(s) has not been completely distributed.

(z) “Participating Employer” means the Company and each of its subsidiaries,
affiliates or Business Units which are approved by the Committee for
participation in this Plan. The Participating Employers, as of the effective
date of this Plan, are listed on Exhibit “A” attached hereto. Participation in
the Plan by additional Participating Employers will commence as of the beginning
of the Plan Year following Committee approval of such participation.

(aa) “Plan Administrator” means the person(s) or entities appointed by the
Committee to assist in carrying out the operation of the Plan.

 

4



--------------------------------------------------------------------------------

(bb) “Plan Year” means the twelve-month period beginning January 1 and ending
December 31.

(cc) “Rate” means the earnings rate to be applied to certain Deferrals and
Matching Awards under Section 6.2 and pursuant to Section 9.1 hereof for the
Deferral Period which shall be the greater of: (i) the actual earnings rate, as
determined by the Trustee, for assets held in Trust under the Seven-Year Option
and invested in accordance with the provisions of Section 6.2; and (ii) the
Alternative Rate. The term “Alternative Rate” shall mean the average earnings
rate, as determined by the Trustee, of interest rates payable on Treasury Notes
of the United States Government with a maturity period of ten years. Income
credited under the Alternative Rate shall be determined by multiplying the
Alternative Rate for the Plan Year within the Deferral Period times the average
balance in the Account for such Plan Year, including income earned for prior
periods. Income on all Accounts under the Plan shall be deemed to have been
earned on a consistent basis.

(dd) “Retirement” means termination of employment from a Participating Employer
upon attaining age 65, or as early as attaining age 55 with at least 16 years of
Service.

(ee) “Retirement Option” means the option to defer receipt of certain Deferrals
until Retirement.

(ff) “Salary” means the annualized rate of normal base pay earnings, prior to
any deferrals, of an Employee exclusive of overtime, bonuses or any fringe
benefits.

(gg) “Separation from Service” means termination of employment under
circumstances that would qualify as a “separation from service” for purposes of
Code Section 409A and the regulations issued thereunder.

(hh) “Service” shall mean the aggregate period of employment of a Participant
with all Participating Employers, determined on an elapsed time basis.

(ii) “Seven Year Option” means the option to defer receipt of certain Deferrals
for seven years.

(jj) “Sponsor Group” shall mean investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co., who contributed
certain funds to Texas Energy Future Holdings Limited Partnership, a Delaware
limited partnership, in exchange for limited partnership units.

(kk) “Trust” means the trust(s) established by the Company to assist it in
meeting its obligations under the Plan.

(ll) “Trustee” means the trustee appointed by the Committee to hold assets of
the Plan.

(mm) “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a

 

5



--------------------------------------------------------------------------------

dependent (as defined in Code section 152 without regard to section 152(b)(1),
(b)(2) and (d)(1)(B)) of a Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

(nn) “Valuation Date” means each date as of which the managing member certifies
the value of one Oncor Management Unit (or the Board of Directors of EFH
establishes the value of one share of EFH Stock) (as applicable), which
certification shall be final and binding on all interested parties.

(oo) “Vesting Period” means the period beginning with the date of the beginning
of the Plan Year of deferral and ending with the end of the seventh Plan Year.

Section 3. Deferral Eligibility and Participation

3.1 Eligibility. An Eligible Employee shall be eligible to participate in the
Plan as of the date that he satisfies the eligibility requirements set forth
herein. All Eligible Employees will be given the opportunity, annually during an
election period prior to the beginning of a Plan Year, to participate in the
Plan during such Plan Year. Individuals who first become Eligible Employees
during the Plan Year shall be notified of their eligibility and shall be given
the opportunity, during the thirty (30) day period following the date of initial
eligibility, to participate in the Plan for the remainder of such Plan Year.
Elections with regard to participation during a Plan Year shall be irrevocable.

3.2 Participation. All Eligible Employees may elect to participate in this Plan,
and defer Salary and Bonus in the manner prescribed in Section 4.1 below.

3.3 Transfer of Employment from EFH. In the event any individual transfers
employment to the Company from EFH, and has an Account under the Prior Plan, the
Plan Administrator may cause the Plan to assume the liability to such individual
under the Prior Plan, to the extent assets are transferred to the Company from
EFH with respect to such liabilities; provided, however, that this Plan shall
not accept a transfer of liabilities or assets from the Prior Plan with respect
to any amounts held in the EFH Stock Fund Account under the Prior Plan.

Section 4. Election to Defer

4.1 Deferral Election. An Eligible Employee may elect, irrevocably, by written
notice to the Plan Administrator on an election form at the time(s), and in the
manner prescribed by the Plan Administrator, to make Deferrals during the Plan
Year of a percentage of Salary and/or Bonus, under the Retirement Option, the
Seven Year Option, or a combination thereof, in one percent (1%) increments, up
to a maximum of fifty percent (50%) of Salary and eighty-five percent (85%) of
Bonus. Such election shall be made by an individual who first becomes eligible,
during the period specified in Section 3.1, and by all other Participants during
the election period prescribed by the Plan Administrator, which shall be, prior
to the first day of the Plan Year to which such election relates.

 

6



--------------------------------------------------------------------------------

4.2 Salary Deferrals. Salary deferred under the Plan will be ratably deducted in
each pay period during the Plan Year.

4.3 Bonus Deferrals. Bonus deferred under the Plan will be deferred at the time
that the Bonus would otherwise have been paid.

Section 5. Matching Awards, Vesting, and Forfeitures

5.1 Matching Awards. Each Participating Employer shall contribute to the Account
of each Participant employed by such Participating Employer, as a Matching
Award, an amount equal to one hundred percent (100%) of the Participant’s Salary
Deferral up to a maximum Salary Deferral of eight percent (8%). Such
contribution shall be credited at the time of the crediting of the Salary
Deferral amount to be matched.

5.2 Vesting. Subject to the forfeiture provisions of Section 5.3, a Participant
shall at all times be one hundred percent (100%) vested in the Participant’s
Account that is not attributable to Matching Awards and earnings thereon. A
Participant shall be one hundred percent (100%) vested in the Participant’s
Matching Awards, and on income earned on such Matching Awards at the end of the
Vesting Period. Notwithstanding any other provision of this Plan, a
Participant’s Account shall become one hundred percent (100%) vested upon the
Participant’s Normal Retirement, death, or Disability regardless of the
applicable Vesting Period.

5.3 Forfeitures. The following amounts shall be forfeited from a Participant’s
Account as of the date upon which the forfeiture is created:

(a) Seven Year Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the portion of the
Participant’s Account balance relating to Matching Awards and earnings thereon,
and Salary Deferrals subject to Matching Awards and earnings thereon, for each
full year Retirement occurs prior to Normal Retirement shall be forfeited.

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability,
Retirement, or termination without Cause following a Change in Control, Matching
Awards and all earnings thereon shall be forfeited.

(b) Retirement Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the Participant’s
Account balance relating to non-vested Matching Awards and earnings thereon, and
Salary Deferrals subject to Matching Awards and earnings thereon, for each full
year Retirement occurs prior to Normal Retirement shall be forfeited.

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability,
Retirement, or termination without Cause following a Change in Control, Matching
Awards and all earnings thereon for Plan Years which are nonvested, shall be
forfeited.

 

7



--------------------------------------------------------------------------------

5.4 Change in Control. Notwithstanding the provisions of Sections 5.2 or 5.3, in
the event a Participant’s employment is terminated without Cause following a
Change in Control, then (i) such Participant’s Accounts under the Plan shall
become fully vested, and (ii) the forfeiture provisions of Sections 5.3(a)(i)
and 5.3(b)(i) shall not apply.

Section 6. Investments and Earnings

6.1 Investments and Earnings on Participants’ Accounts. Except as otherwise
provided in Section 6.2, the amount credited to a Participant’s Account shall be
adjusted as of each Adjustment Date to reflect such gain, loss and/or expenses
incurred based on the experience of the investments selected by the Participant
prior to the date prescribed by the Committee for the investment of his or her
Account and taking into account additional Deferrals credited to and
distributions made from such Account since the last Adjustment Date. The
Committee shall have sole and absolute discretion with respect to the number and
type of investment choices made available for selection by Participants, the
timing and manner of Participant investment elections and the method by which
adjustments are made. The designation of investment choices by the Committee
shall be for the sole purpose of adjusting Accounts pursuant to this Section and
this provision shall not obligate the Participating Employers to invest or set
aside any assets for the payment of benefits hereunder; provided, however, that
a Participating Employer may invest a portion of its general assets in
investments, including investments which are the same as or similar to the
investment choices designated by the Committee and selected by Participants, but
any such investments shall remain part of the general assets of such
Participating Employer and shall not be deemed or construed to grant a property
interest of any kind to any Participant, designated beneficiary or estate. The
Committee shall notify the Participants of the investment choices available and
the procedures for making and changing investment elections.

6.2 Investments and Earnings For Deferrals and Matching Awards Made Prior to
April 1, 1998. Notwithstanding Section 6.1, the Trustee shall continue to invest
Salary Deferrals and Matching Awards made under the Prior Plan prior to April 1,
1998 under the Seven Year Option, together with all earnings on such Salary
Deferrals and Matching Awards, in a fixed income fund of investment grade
securities under investment guidelines established by the Committee. At the time
of distribution of the portion of Accounts attributable to Salary Deferrals and
Matching Awards made under the Prior Plan prior to April 1, 1998, Participants
will receive their Account balances relating to such pre-April 1, 1998 Salary
Deferrals and Matching Awards, including income determined by applying the Rate.

6.3 Notional Investment in Oncor Management Units.

(a) Those Participants who satisfied the eligibility requirements of
Section 6.4(b) of the Prior Plan were given the opportunity to make a special
investment election whereby all or a specified portion of such Participant’s
vested Account was allocated to an Oncor Management Stock Fund Account under the
Plan. Each Participant previously was permitted to direct that all, or a portion
of, his or her Oncor Management Stock Plan Account be

 

8



--------------------------------------------------------------------------------

deemed invested in Oncor Management Units. All amounts held in a Participant’s
Oncor Management Stock Fund Account that the Participant has directed as a
deemed investment in Oncor Management Units, shall remain a deemed investment in
Oncor Management Units (and may not be redirected or reinvested by the
Participant), except that such amounts may be (or shall be, to the extent
required) redirected into other investment options under the Plan upon the
occurrence of events as described in the Oncor Stockholder Agreements that would
otherwise permit (or require) a transfer or liquidation of such Oncor Management
Units had the Participant been the holder of such Oncor Management Units as of
the Oncor Management Unit Purchase Date. Upon any such required redirection, if
the Participant has not redirected the investment of such amounts within such
period as determined by the Plan Administrator after being notified of such
required reinvestment, the Plan Administrator may hold such amounts as a deemed
investment in cash pending receipt of such Participant’s reinvestment direction.
Any amount redirected, however, although no longer deemed invested in Oncor
Management Units, shall nonetheless remain allocated to the Participant’s Oncor
Management Stock Fund Account for purposes of determining the form and timing of
distribution with respect to such amounts. For the sake of clarification, any
reinvestment right or obligation under this Section 6.3(a) shall apply only with
respect to a number of Oncor Management Units deemed held in such Participant’s
Oncor Management Stock Fund Account equal to the total number of units that
would have been permitted or required to be sold by the Participant, assuming
the Participant had actually held such Oncor Management Units directly for
investment by such Participant outside of the Plan and the Participant otherwise
held no other Oncor Management Units, upon the occurrence of any event described
in the Oncor Shareholder Agreements that would otherwise permit (or require) a
transfer or liquidation of Oncor Management Units.

(b) The distribution of amounts allocated to a Participant’s Oncor Management
Stock Fund Account shall be governed exclusively by the provisions of this
Section 6.3, and not by the provisions of Article 8. Upon the earlier to occur
of a Separation from Service or an Oncor Management Stock Fund Account
Distribution Event (the “Applicable Payment Event”), the Participant’s Oncor
Management Stock Fund Account shall become distributable to the Participant.
Such amount shall be distributed in the form of (i) with respect to the portion,
if any, of the Oncor Management Stock Fund Account that is deemed invested in
Oncor Management Units at the time of the distribution, in cash or Oncor
Management Units (as determined by the Company in its sole discretion), and
(ii) with respect to the portion, if any, of the Oncor Management Stock Fund
Account that is deemed invested in any investment option other than Oncor
Management Units, in cash. Such distribution shall be made in a single lump sum
to the Participant within sixty (60) days of the Applicable Payment Event;
provided, however, that in no event shall payment be made later than the last
day of the calendar year in which the Applicable Payment Event occurs, or if
later, the fifteenth (15th) day of the third month following the date of the
Applicable Payment Event. Such distribution shall be reduced by the amount of
any otherwise applicable withholding or employment taxes. The amount of
applicable withholding will be calculated at the rate applicable to supplemental
earnings with respect to such Participant, and may be charged against the
portion of the Participant’s Oncor Management Stock Fund Account that is
distributed in cash or Oncor Management Units in such amounts as the Plan
Administrator may determine in its sole discretion. The value of an Oncor
Management Unit for purposes of calculating any amounts withheld from a
distribution, or the cash payable in lieu of Management Units as described in
clause (i) of this Section 6(b), shall be based upon the Valuation Date
immediately preceding or concurrent with the Applicable Payment Event.

 

9



--------------------------------------------------------------------------------

(c) In the event a Participant receives a distribution of Oncor Management Units
pursuant to Section 6.3(b) above, such Participant shall hold such Oncor
Management Units subject to the terms of the Oncor Stockholder Agreements, and
for purposes of applying the terms and conditions of the Oncor Stockholder
Agreements, such Oncor Management Units shall be deemed to have been purchased
by the Participant on the Oncor Management Unit Purchase Date. Notwithstanding
the foregoing, and in addition to any transfer restrictions imposed by the Oncor
Stockholder Agreements, a Participant receiving a distribution of Oncor
Management Units shall not transfer any of such units during the period
commencing on the date of the distribution and ending six (6) months thereafter.
By having designated an investment in Oncor Management Units pursuant to this
Section 6.3, a Participant is deemed to have consented to be bound by the terms
and conditions of the Oncor Stockholder Agreements, regardless of whether such
Participant has executed such agreements.

(d) The Plan Administrator, within its sole discretion, may require that any
Participant who previously made a deemed investment election under Section 6.3
of the Prior Plan to execute such documents or other agreements, including
without limitation the Oncor Stockholder Agreements, that the Plan Administrator
deems appropriate or necessary to ensure that the investment in Oncor Management
Units is administered consistent with the terms of the Plan, the requirements of
Code Section 409A, and the intent of the Company in allowing the described
investment described in this Section 6.3.

Section 7. Participant Accounts

7.1 Separate Accounts. The Plan Administrator shall establish and maintain
separate individual Accounts for each Participant for deferrals of Salary, Bonus
and Matching Awards and earnings thereon for each Plan Year.

7.2 Unsecured Interest. No Participant or Beneficiary shall have any security
interest whatsoever in any assets of the Company or any Participating Employer.
To the extent that any person acquires a right to receive payments under the
Plan, such right shall not be secured or represented by any assets of the
Company or any Participating Employer.

Section 8. Distribution of Accounts

8.1 Value of Participant’s Accounts.

(a) In General. Except as otherwise provided in Subsection (b), the value of a
Participant’s Account shall be determined based upon the amount credited to such
Account as of the most recent Adjustment Date plus any Deferrals and Matching
Awards credited to such Account since such Adjustment Date.

(b) Deferrals and Matching Awards Made Prior to April 1, 1998. The value of the
portion of a Participant’s Account relating to Salary Deferrals and Matching
Awards made under the Prior Plan prior to April 1, 1998 shall be determined as
of the last day of the applicable Deferral Period.

 

10



--------------------------------------------------------------------------------

(c) Reduction of Accounts Upon Distributions and Forfeitures. The amount of each
distribution made with respect to an Account and any forfeiture amounts applied
pursuant to Section 5.3 shall be deducted from the balance credited to such
Account at the time of distribution or forfeiture.

8.2 Form and Timing of Distribution. The value of the Participant’s Accounts at
distribution shall be paid in cash, as follows:

(a) Seven-Year Option. In a lump-sum distribution as soon as practicable after
the end of the Deferral Period, but in no event later than sixty (60) days
following such date. The portion of the Participant’s Account subject to
distribution hereunder shall be valued as of the end of the Deferral Period and
shall not earn interest or be otherwise adjusted for earnings for the period
from the end of the Deferral Period to the date of distribution.

(b) Retirement Option.

(i) Form of Payment upon Retirement. The aggregate amounts deferred under the
Retirement Option, together with any matching contribution or earnings
attributable thereto, shall be distributed in a single annual installment, or in
annual installments over the period certain elected by the Participant as
provided in Section 8.2(b)(iii) from one (1) to ten (10) years, or fifteen
(15) years, or twenty (20) years, commencing in the year after, but in no event
later than twelve months following the date of Retirement, subject, however, to
the delay provided for in Section 8.3. During the distribution period,
undistributed amounts in the Retirement Option shall continue to be adjusted for
earnings pursuant to Section 8.2(b)(iv). In the event of the death of a
Participant or Beneficiary during the distribution period, the remainder of the
Account shall be distributed to the Participant’s Beneficiary, or if no
Beneficiary has been designated, to the estate of the Participant or Beneficiary
in a lump-sum distribution as soon as practicable after the Participant’s date
of death.

(ii) If Participant Terminates. If the Participant terminates employment prior
to Retirement, then the portion of his Account subject to the Retirement Option
shall be paid in a lump-sum distribution as soon as practicable after the end of
the Deferral Period, but in no event later than sixty (60) days following such
date. The portion of the Participant’s Account subject to distribution hereunder
shall be valued as of the end of the Deferral Period and shall not earn interest
or be otherwise adjusted for earnings for the period from the end of the
Deferral Period to the date of distribution.

(iii) Election of Payment Term. Each Participant shall elect the period over
which amounts in such Participant’s Account subject to the Retirement Option
shall be paid. Except as provided for in Section 8.2(b)(iv) below, (i) such
election shall be made on or before the date the Participant first commences
participation in the Plan; and (ii) with respect to any amounts transferred to
this Plan from the Prior Plan, the Participant’s election in effect under the
Prior Plan shall continue to apply. Such election shall apply to the entire
portion (if any) of

 

11



--------------------------------------------------------------------------------

the Participant’s Account that is subject to the Retirement Option, regardless
of when such amounts were deferred or otherwise credited to the Participant’s
Account, and shall be irrevocable.

(iv) Special Distribution Elections. Notwithstanding the provisions of paragraph
(iii) above, Participants shall be entitled to make a distribution election (or
elections) at such time or times as determined by the Plan Administrator
consistent with Code Section 409A and the rules and regulations issued
thereunder with respect to all accounts deferred under the Plan before and after
such election(s), and such election(s) shall, to the extent determined by the
Plan Administrator consistent with Code Section 409A and the rules and
regulations issued thereunder, supersede any other elections previously made by
the Participant.

(v) Earnings During Distribution Period. The Participant may, within sixty
(60) days of Retirement, in accordance with administrative procedures
established by the Plan Administrator, elect to have all or a portion of his or
her Account allocated, in increments of 1%, to a Fixed Annuity Fund (“Fixed
Annuity”), which shall be credited a fixed rate of interest throughout the
Retirement distribution period. This rate will equal the Fixed Account rate in
effect at the time of Retirement. Any amounts not allocated to a Fixed Annuity
by the end of such sixty-day period shall earn a variable annuity rate of return
taking into account the earnings and losses credited to the Participant’s
Account as a result of the investment return tracking elections made by the
Participant during the annuity period (“Variable Annuity”). Notwithstanding the
foregoing and except as otherwise provided in Section 9.2, with respect to the
portion of the Participant’s Account relating to Salary Deferrals and Matching
Awards made under the Prior Plan prior to April 1, 1998, such installments shall
be made in a fixed amount which shall amortize the value of such portion of the
Participant’s Account over the period elected by the Participant in
Section 8.2(b)(iii), using the Rate as a projected earnings rate of return.

(c) Amounts Transferred from Prior Plan. The portion of a Participant’s Account
that is transferred to this Plan from the Prior Plan shall be payable at such
time and in such terms as were applicable to such amounts under the Prior Plan,
subject to a Participant’s right to modify the terms and timing consistent with
the terms of the Plan and Section 409A of the Code.

8.3 Delay of Certain Benefit Payments.

(a) With respect to any Participant who is a “specified employee” (within the
meaning of Code section 409A and the regulations issued thereunder), the
distribution of any benefits shall not commence earlier than the date that is
six (6) months following the date of such Participant’s Separation from Service.
In the event that any benefit payable in installments is delayed by application
of this Section 8.3(a), the period of payment shall not be extended, the first
payment shall include all amounts that would have otherwise been paid in the
absence of such delay, and subsequent payments shall be made at such times and
in such amounts as would have otherwise been paid in the absence of such delay.

 

12



--------------------------------------------------------------------------------

(b) The provisions of Section 8.3(a) shall not apply (i) with respect to any
distribution made on account of the death or Disability of the Participant, or
(ii) if, at the time of such Participant’s Separation from Service, no stock of
either the Company or the Participant’s employer is publicly traded on an
established securities market or otherwise.

8.4 Election to Delay Commencement of Retirement Option Payments.

Any Participant may make a one-time election to delay the commencement of
payment of that portion of his Account that is subject to the Retirement Option
payment provisions of Section 8.2(b), subject to the following:

(a) Such election shall be made no later than twelve (12) months prior to the
date on which such payments would have otherwise commenced (without regard to
the application of Section 8.3), and

(b) Such election must specify a payment date that will cause the commencement
of the payment of such amounts to be delayed for at least five (5) years beyond
the date such payments would have otherwise commenced in the absence of the
election under this Section 8.4.

(c) A Participant may make only one election under this Section 8.4 during the
period of his participation in the Prior Plan and/or this Plan and such election
will be ineffective until the expiration of twelve (12) months after the date it
is made.

(d) An election under this Section 8.4 shall not be effective with respect to
any amount subject to the Retirement Option that is payable as a lump sum under
Section 8.2(b)(ii).

8.5 Distribution in the Event of an Unforeseeable Emergency. If a Participant
encounters an Unforeseeable Emergency, the Plan Administrator in its absolute
discretion may direct the Company to pay to such Participant such portion of the
Account, including the entire amount if appropriate, as the Committee shall
determine to be necessary to satisfy the need presented by such Unforeseeable
Emergency, plus amounts necessary to pay all taxes and penalties reasonably
anticipated as a result of the distribution. A distribution on account of an
Unforeseeable Emergency may not be made to the extent such emergency may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship).

 

13



--------------------------------------------------------------------------------

Section 9. Certain Elections for Participants in Prior Plan

9.1 Election to Continue Under Original Plan Provisions. Notwithstanding
anything herein to the contrary, Eligible Employees who, as of March 31, 1998,
were Participants in the Prior Plan were given the opportunity, pursuant to a
one-time, irrevocable written election, to have certain provisions relating to
permitted Deferrals, Matching Awards and investments as described in Exhibit “B”
attached hereto and incorporated herein by reference (the “Original Plan
Provisions”), apply with respect to their future Plan participation.

9.2 Election for Investment of Pre-April 1, 1998 Deferrals and Matching Awards.
Notwithstanding anything herein to the contrary, Eligible Employees who, as of
March 31, 1998, were Participants in the Prior Plan and who did not make the
election provided for in Section 9.1 to have the Original Plan Provisions apply
to their future Plan participation, were given the opportunity, pursuant to a
one-time, irrevocable written election, to have the investment provisions set
forth in Section 6.1 and the valuation provisions set forth in Section 8.1(a)
apply to the entirety of their Account, including Salary Deferrals and Matching
Awards made under the Prior Plan prior to April 1, 1998. The Account of each
Participant who made such an election was valued as of March 31, 1998 using the
actual rate of return of such Account assets in accordance with the investment
provisions of Section 6.2. From and after April 1, 1998, the provisions of
Sections 6.2 and 8.1(b) no longer applied to any portion of their Account.
Furthermore, such Participant’s election under Section 8.2(b)(v) shall be
applied as if all amounts in Participant’s Account, subject to the Retirement
Option, were deferred on or after April 1, 1998.

Section 10. Nontransferability

10.1 Nontransferability. In no event shall the Company or any Participating
Employer make any distribution or payment under this Plan to any assignee or
creditor of a Participant or a Beneficiary. Prior to the time of a distribution
or payment hereunder, a Participant or a Beneficiary shall have no right by way
of anticipation or otherwise to assign or otherwise dispose of any interest
under this Plan.

Section 11. Designation of Beneficiaries

11.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death are to receive the amounts that
otherwise would have been paid to the Participant. All Beneficiary designations
shall be in writing and signed by the Participant, and shall be effective only
if and when delivered to the Plan Administrator during the lifetime of the
Participant. A Participant may, from time to time during his lifetime, change
his Beneficiary or Beneficiaries by a signed, written instrument delivered to
the Plan Administrator. The payment of amounts shall be in accordance with the
last unrevoked written designation of the Beneficiary that has been signed and
so delivered.

11.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after

 

14



--------------------------------------------------------------------------------

the Beneficiary’s death, and any distributions remaining upon the Beneficiary’s
death shall be made to the Beneficiary’s estate. In the event a Participant
shall not designate a Beneficiary or Beneficiaries, or if, for any reason, such
designation shall be ineffective, in whole or in part, as determined solely in
the discretion of the Plan Administrator, the distribution that otherwise would
have been paid to such Participant shall be paid to the Participant’s estate.

Section 12. Rights of Participants

12.1 Employment. Nothing in the Plan shall alter or interfere in any way with
the employment relationship between Participants and Participating Employers,
nor limit in any way the right of the Company or any Participating Employer to
terminate any Participant’s employment at any time. This Plan shall not confer
upon any Participant any right to continue in the employ of the Company or any
Participating Employer.

Section 13. Administration

13.1 Administration. The Committee shall be responsible for the administration
of the Plan. The Committee is authorized, in its sole discretion, to interpret
the Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company, and to make all other determinations
necessary or advisable for the administration of the Plan. The determination of
the Committee, interpretation or other action made or taken pursuant to the
provisions of the Plan, shall be final and shall be binding and conclusive for
all purposes and upon all persons whomsoever. The Committee shall appoint a Plan
Administrator to assist in carrying out the operations of the Plan and a Trustee
of the Trust to accompany the Plan.

13.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant which shall set forth, at a minimum, the
Participant’s Account balances as of the end of the most recent Plan Year.

Section 14. Amendment or Termination of the Plan

14.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Any such amendment, termination, or
suspension of the Plan shall be effective on such date as the Board of Directors
may determine. An amendment or modification of the Plan may affect Participants
at the time thereof as well as future Participants, but no amendment or
modification of the Plan for any reason may diminish any Participant’s Accounts
as of the effective date thereof, except that an amendment may diminish a
Participant’s benefit under this Plan to the extent a reasonably equivalent or
more favorable benefit is made available to such Participant under another plan,
policy or program of the Company. As soon as practical, but in no event more
than fifteen (15) days following Plan termination, the Participating Employers
shall make irrevocable contributions to the Trust in an aggregate amount, as
determined by the Committee, which when added to the total value of the assets
of the Trust at such time equals the total amount credited to all Accounts as of
the date of Plan termination. In the event the Plan is terminated, no additional
deferrals shall be permitted, and Participants’ Accounts shall be distributed at
the time and in the manner that they would otherwise have been distributed under
the Plan in the absence of such termination. In no event shall such termination
result in the acceleration of benefit payments hereunder.

 

15



--------------------------------------------------------------------------------

Section 15. Corporate Changes

15.1 Dissolution or Liquidation. Notwithstanding any provision herein to the
contrary, upon the dissolution of the Company in a transaction subject to
taxation under Code section 331, the Participants’ Accounts shall vest as of the
day preceding the date of dissolution or liquidation and shall not be subject to
the forfeiture provisions of this Plan. The Company shall cause the full amount
of each Participant’s Account to be paid in cash in a lump sum to the
Participant, or his Beneficiary, as soon as is practicable, but in no event
later than sixty (60) days following the date of dissolution or liquidation.

15.2 Funding Limitations. Notwithstanding any other provision of the Plan or the
Trust to the contrary, the Plan Administrator may authorize the Trustee to make
the following payments even if they would otherwise not be permitted by the
Trust, and a Participating Employer may refrain from making any contributions or
payments otherwise required or permitted to be made by the Plan or the Trust, to
the extent necessary to satisfy the following requirements.

(a) No amount shall be set aside or reserved directly or indirectly (under the
Trust or otherwise), during any restricted period (as defined in
Section 409A(b)(3)(B) of the Code) for the purpose of paying a Benefit under the
Plan to any Eligible Employee who is an applicable covered employee (as defined
in Section 409A(b)(3)(D) of the Code). It is understood that a restricted period
will generally occur in a Plan Year if any single-employer defined benefit plan
(an “Applicable Plan”) maintained by the Company or any company that is in a
controlled group that includes the Company (within the meaning of Sections
414(b) and (c) of the Code and guidance issued by the Internal Revenue Service)
is “at risk” within the meaning of Section 430(i) of the Code for the preceding
Plan Year. “Applicable covered employee” generally includes any Eligible
Employee who is, with respect to the Company or any entity under common control
with the Company, described in section 162(m)(3) of the Code or subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934. All such
persons are referred to herein as “Covered Employees.”

(b) The Plan Administrator shall monitor the funded status of each Applicable
Plan and will determine whether a restricted period exists with respect to any
such plan. If the Plan Administrator determines that a restricted period exists
for a Plan Year, it shall determine whether any amount, including earnings, has
been set aside or reserved during that period for the purpose of paying a
benefit to any Covered Employee or would be set aside but for the action of the
Plan Administrator. The Plan Administrator may request the Trustee to pay such
amount to the Company or to any other person designated by the Plan
Administrator or to otherwise segregate such amount from the assets of the
Trust. The foregoing shall not apply, however, to the extent that the Company
elects to treat the amount set aside or reserved as a transfer of property for
tax purposes and taxable to the Covered Employee accordingly.

 

16



--------------------------------------------------------------------------------

(c) Subject to any guidance issued by the Internal Revenue Service, the Plan
Administrator may use any method it deems appropriate to calculate the amount
set aside or reserved for any Covered Employee during a restricted period. The
determination made by the Plan Administrator shall be binding on the Trustee and
each Covered Employee and any person claiming any interest in or payment from
the Trust related to such Covered Employee. The Plan Administrator may also
utilize any program approved by the Internal Revenue Service to correct any
amount that was improperly set aside under the Trust, and may adopt such rules
and procedures as it deems necessary to comply with Section 409A(b)(3) of the
Code.

(d) The Plan Administrator shall maintain a record of any amount transferred
from the Trust pursuant to paragraph (b), or that a Participating Employer does
not contribute to the Trust. Such amount shall be credited with interest or
earnings based on what would have been allocable to such amounts if they had
been held in the Trust. Such amount shall be paid to the Trust as soon as
possible after the Plan Administrator determines that no Applicable Plan remains
in a restricted period. If any payment from the Trust to a Covered Employee or
the Covered Employee’s beneficiary has been reduced or withheld as a result of
the restrictions of this Section, such amount shall be paid to such employee in
a lump sum as soon as possible after the amount contemplated in the foregoing
sentence is paid to the Trustee. The Company may also make such payments
directly.

(e) The purpose of this Section is to comply with the restrictions of
Section 409A(b)(3) of the Code and shall be interpreted accordingly. This
provision is intended to impose only those restrictions that are required by
that Section and only on the persons covered by the Section. The Plan
Administrator shall interpret and apply this Section accordingly.

Section 16. Requirements of Law

16.1 Governing Law. The Plan is intended to satisfy the requirements of Code
section 409A and the regulations issued thereunder, and shall be construed to
that end. Except as otherwise preempted by Federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Texas.

Section 17. Withholding Taxes

17.1 Withholding Taxes. The Company shall have the right to deduct from all cash
payments under the Plan or from a Participant’s compensation an amount necessary
to satisfy any federal, state, or local withholding tax requirements.

Section 18. Investment and Funding

18.1 Trust. The benefits to be derived by Participants in the Plan will be
funded through the Trust, provided, however, that any assets held by the Trust
shall at all times be subject to the claims of judgment creditors of the
Company.

18.2 Funding of Trust. With respect to Deferrals made under the Seven Year
Option, the Participating Employers shall, promptly after Deferrals are credited
to Participants’ Accounts, provide the Trust with resources in amounts equal to
the amounts of such Deferrals.

 

17



--------------------------------------------------------------------------------

With respect to Deferrals made under the Retirement Option, the Participating
Employers shall fund the Trust through the purchase of corporate owned life
insurance or such other Trust assets as may be determined by the Committee from
time to time.

18.3 Distributions from Trust. If Trust assets allocated to any Participant’s
Account for a Plan Year are less than the amount required to effect a
distribution to such Participant provided for in this Plan, the applicable
Participating Employer will pay such difference either through the Trust or
directly to the Participant. If, after all obligations to Participants hereunder
have been fully satisfied, there remain assets in the Trust, such excess amounts
shall be returned to the Company.

18.4 Funding and Distribution Requirements Under Certain Circumstances. The
provisions of this Section 18 shall be subject to (and, if deemed to be
contradicting, overridden by) the provisions of Section 15 of this Plan.

EXECUTED effective as of the effective date first set forth above.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

/s/ Debra L. Elmer

  Debra L. Elmer   Vice President, Human Resources

 

18



--------------------------------------------------------------------------------

EXHIBIT “A”

PARTICIPATING EMPLOYERS

As of January 1, 2010

Oncor Electric Delivery Company LLC

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

Original Plan Provisions

The following provisions shall apply to the Plan participation of Participants
who made the one-time irrevocable election to continue to be governed by the
Original Plan Provisions as described in Section 9.1 of the Plan:

1. Deferral Election. The Participant may elect, irrevocably, by written notice
to the Plan Administrator on an election form and in the manner prescribed by
the Plan Administrator, to defer a percentage of Salary, in one percent
(1%) increments not to exceed a maximum of ten percent (10%), during each Plan
Year, in the Retirement Option, the Seven Year Option, or a combination thereof.
Deferrals of Bonus shall not be permitted.

2. Matching Awards. The Company shall contribute to each Participant’s Account,
as a Matching Award, an amount equal to one hundred percent (100%) of the amount
of Salary deferred by the Participant. Such contribution shall be credited at
the time of the crediting of the Salary Deferral amount to be matched.

3. Investments, Earnings and Valuation.

(a) The Trustee shall invest, as soon as administratively feasible, all
contributions received for Accounts held in Trust under the Seven Year Option of
the Plan in a fixed income fund of investment grade securities under investment
guidelines established by the Committee. Interest received on the investments
shall be reinvested in such fund. All other contributions shall be invested in
accordance with investment guidelines established by the Committee.

(b) At the time of distribution, the Participant will receive his Account
balance including income determined by applying the Rate.

(c) The total of all assets held by the Trustee for Accounts held in Trust will
be deemed held in an unsegregated fund for valuation purposes. Each month the
Trustee shall determine the value of each unit by dividing the current value of
the fund by the total number of units held in all such Accounts. The value of
Accounts held in Trust under the Retirement Option of the Plan shall be
determined in the same manner as amounts deferred under the Seven Year Option of
the Plan.

4. Forfeitures. The following provisions shall apply with respect to forfeitures
in lieu of the provisions of Section 5.3 of the Plan. The amounts described
below shall be forfeited from an Account as of the date upon which the
forfeiture is created:

(a) Seven Year Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the total Account
balance for each full year Retirement occurs prior to Normal Retirement shall be
forfeited.

 

B-1



--------------------------------------------------------------------------------

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, income on and contributions to the Matching Account shall be
forfeited and income in excess of six percent (6%) per annum credited to Salary
Deferrals shall be forfeited.

(b) Retirement Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the total Account
balance for all non-vested Plan Years for each full year Retirement occurs prior
to Normal Retirement shall be forfeited.

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, income earned on and contributions to the Matching Account, for Plan
Years which are nonvested, shall be forfeited and income in excess of six
percent (6%) per annum credited to Salary Deferrals shall be forfeited for all
nonvested Plan Years.

5. Value of a Participant’s Account. The cash value of a Participant’s Account
shall be determined as of the last day of the applicable Deferral Period, or, if
earlier, at termination of employment.

6. Form and Timing of Distributions. The form and timing of distributions shall
be subject to Section 8 of the Plan; provided, however, that the installments
shall be in a fixed amount which shall amortize the value of the Participant’s
Account in annual installments over the distribution period elected by the
Participant under Section 8.2(b)(iii), using the Rate as a projected earnings
rate of return.

7. Certain Inapplicable Provisions. The provisions of Sections 3, 4.1, 4.3, 5.1,
5.3, 6.1, 8.1(a) and 8.2(b)(iv) of the Plan shall not apply and shall be of no
force or effect with respect to any portion of the Participant’s Account or his
prior or future Plan participation. All of the remaining provisions of the Plan
shall remain in full force and effect.

 

B-2